Citation Nr: 0740401	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
cellulitis of the right lower extremity, evaluated as 
40 percent disabling for the period prior to April 26, 2004, 
and as 20 percent disabling for the period from April 26, 
2004.  

2.  Entitlement to an increased disability rating for 
cellulitis of the left lower extremity, evaluated as 
40 percent disabling for the period prior to April 26, 2004, 
and as 20 percent disabling for the period from April 26, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
November 1964.  In addition, he had various subsequent 
periods of active duty for training from June 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  Initially, by a September 
2003 rating action, the RO granted service connection for 
cellulitis of each lower extremity and awarded compensable 
evaluations of 10 percent, effective from February 18, 2003, 
for each such disability.  In a May 2004 decision, the RO 
granted increased ratings of 40 percent, effective from 
February 18, 2003, and 20 percent, effective from April 26, 
2004, for the service-connected cellulitis of each of the 
veteran's lower extremities.  

In June 2006, the Board remanded the veteran's increased 
rating claims to the RO, via the Appeals Management Center 
(AMC), in Washington, DC., for further evidentiary 
development.  Following completion of some of the requested 
development, the AMC continued to deny these issues in June 
2007 and returned the case to the Board for further appellate 
review.  

For the reasons discussed below, the current appeal is, once 
again, being REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required.  


REMAND

In pertinent part of the June 2006 remand, the Board asked 
the AMC to schedule the veteran for a VA examination "by a 
physician with appropriate expertise" to determine the 
current nature and extent of the service-connected cellulitis 
of the veteran's lower extremities and to distinguish, if 
possible, between the pathology associated with these 
service-connected disabilities and those manifestations found 
to be related to any nonservice-connected disorders 
(including the nonservice-connected diabetes mellitus).  
Additionally, the Board requested that the examiner express 
an opinion regarding the impact of the service-connected 
cellulitis of the veteran's lower extremities on his 
employability.  

Further review of the claims folder indicates that, in April 
2007, the veteran underwent a VA examination by a physician's 
assistant who had the opportunity to review the claims folder 
(including the medical records).  Significantly, however, 
while the physician's assistant acknowledged the presence of 
generalized swelling in both of the veteran's lower 
extremities as well as 1+ right lower extremity and 2+ left 
lower extremity pitting edema, she did not discuss the 
presence (including frequency and extent), or absence, of 
subcutaneous induration, stasis pigmentation, eczema, 
ulceration, or pain at rest.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2007).  In addition, the physician's 
assistant did not adequately distinguish between the 
pathology associated with the service-connected cellulitis of 
the veteran's lower extremities and the symptomatology 
related to nonservice-connected disorders such as his 
diabetes mellitus.  Moreover, the physician's assistant 
failed to provide the requested opinion concerning the 
impact, if any, of the veteran's service-connected cellulitis 
on his employability.  

Consequently, the Board finds that another remand of the 
veteran's increased rating claims is warranted.  The Board 
regrets the delay caused by this remand of the veteran's 
appeal.  Importantly, however, as the Board has discussed 
herein, the April 2007 VA examination does not comply with 
the June 2006 remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (which finds that, as a matter 
of law, a remand by the Board confers on the veteran the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The RO should schedule the veteran 
for a VA examination by a physician 
with appropriate expertise to determine 
the current nature and extent of the 
service-connected cellulitis of the 
lower extremities.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated tests should be 
conducted, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for rating 
cellulitis in particular, the examiner 
should provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any cellulitis of his lower 
extremities.  

At a minimum, the examiner must discuss 
the presence (including frequency and 
extent), or absence, of edema, 
subcutaneous induration, stasis 
pigmentation, eczema, ulceration, and 
pain at rest.  To the extent possible, 
the examiner must distinguish between 
the pathology associated with the 
service-connected cellulitis of the 
veteran's lower extremities and those 
manifestations related to any 
nonservice-connected disorders, 
including his nonservice-connected 
diabetes mellitus.  If the 
symptomatology cannot be distinguished, 
the examiner must, in writing, so state 
and explain the reason(s) for his/her 
conclusion.  

In addition, the examiner should 
provide an opinion as to the impact of 
the service-connected cellulitis of the 
veteran's lower extremities on his 
employability.  Rationales for all 
opinions expressed should be provided.  

2.  Following the completion of the 
above, the RO should re-adjudicate the 
issues of entitlement to an increased 
disability rating for cellulitis of the 
right lower extremity (evaluated as 
40 percent disabling for the period 
prior to April 26, 2004, and as 
20 percent disabling for the period 
from April 26, 2004) and entitlement to 
an increased disability rating for 
cellulitis of the left lower extremity 
(evaluated as 40 percent disabling for 
the period prior to April 26, 2004, and 
as 20 percent disabling for the period 
from April 26, 2004).  If the decisions 
remain in any way adverse to the 
veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the increased rating issues on appeal, 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

